  Case 15-31643-KRH            Doc 62     Filed 12/17/18 Entered 12/17/18 10:06:33            Desc Main
                                          Document     Page 1 of 5


                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

     In re: Waverly A. Davis, Debtor                   )                         Case No. 15-31643-KRH
                                                       )                         Chapter 13

                                   OBJECTION TO CONFIRMATION

        COMES NOW Elizabeth C. Brogan, Counsel for Suzanne E. Wade, Chapter 13 Trustee, and
moves this Court to deny confirmation of the Chapter 13 Plan (the “Plan”) dated November 16, 2018,
for the cause as follows:

   1. The Debtor filed this Chapter 13 Petition, now pending in the United States Bankruptcy
      Court, Eastern District of Virginia, Richmond Division, on March 28, 2015 under 11 U.S.C.
      Chapter 13.

   2. The Debtor has proposed three prior Chapter 13 Plans, two of which have been confirmed.
      The most recent confirmed Plan was filed February 10, 2017, and confirmed by Order entered
      March 30, 2017 (the “previous Plan”).

   3. This Objection is filed pursuant to 11 U.S.C. § 1325(b)(1)(B).

   4. The above-filed Plan is not eligible for confirmation due to the Debtor’s failure to accurately
      describe her household income and expenses. The Schedules I and J filed with the instant
      Plan appear identical to those filed with the Debtor’s previous Plan, as well as her initial Plan,
      filed March 28, 2015, more than three years ago.

   5. The Trustee requests the Debtor provide copies of all paystubs received in the three months
      prior to filing the instant Plan, and file amendments to Schedules I and J reflecting any and
      all changes to her household budget.
    WHEREFORE, for the reasons stated herein, the Chapter 13 Trustee, by Counsel, respectfully moves
the Court to deny confirmation of the Debtor’s proposed Chapter 13 Plan, and for such further and other
relief as the Court deems necessary.


  Date: December 17, 2018                                        /s/ Elizabeth C. Brogan                   .




                                                                    Elizabeth C. Brogan, Counsel for
                                                                    Suzanne E. Wade, Chapter 13 Trustee



Elizabeth C. Brogan
Counsel for Suzanne E. Wade, Chapter 13 Trustee
Virginia State Bar Number 76539
1313 East Main Street, Suite A
Post Office Box 1780
Richmond, Virginia 23218-1780
(804) 775-0979
  Case 15-31643-KRH            Doc 62     Filed 12/17/18 Entered 12/17/18 10:06:33    Desc Main
                                          Document     Page 2 of 5


                                       CERTIFICATE OF SERVICE

        I hereby certify a true copy of the foregoing OBJECTION TO CONFIRMATION was served
electronically or by first-class mail, postage prepaid, this 17th day of December, 2018, upon the
following parties:
        Waverly A. Davis
        12427 Poole Siding Road
        Church Road, VA 23833

        Brian K. Stevens, Counsel for Debtor
        America Law Group
        2469 Boulevard
        Colonial Heights, VA 23834
        bkstevens1534@gmail.com

        Sara A. John, Counsel for Americredit Financial Services, Inc.
        M. Richard Epps, P.C.
        605 Lynnhaven Parkway
        Virginia Beach, VA 23452
        sara_john@eppspc.com

        Karl A. Moses, Jr., Counsel for U.S. Bank Trust National Association
        BWW Law Group LLC
        8100 Three Chopt Rd, Suite 240
        Richmond, VA 23229
        bkvaecfupdates@bww-law.com

        Johnie Rush Muncy, Nisha Ryan Patel; Counsel for MTGLQ Investors, LP
        Samuel I. White, P.C.
        1804 Staples Mill Road, Suite 200
        Richmond, VA 23230
        jmuncy@siwpc.com; npatel@siwpc.com

        William M. Savage,
        Counsel for U.S. Bank Trust National Association, Towd Point Master Funding Trust
        Shapiro & Brown LLP
        10021 Balls Ford Road, Suite 200
        Manassas, VA 20109
        vabecf@logs.com
                                                            /s/ Elizabeth C. Brogan                   .




                                                                Elizabeth C. Brogan, Counsel for
                                                                Suzanne E. Wade, Chapter 13 Trustee
Elizabeth C. Brogan
Counsel for Suzanne E. Wade, Chapter 13 Trustee
Virginia State Bar Number 76539
1313 East Main Street, Suite A
Post Office Box 1780
Richmond, Virginia 23218-1780
(804) 775-0979
  Case 15-31643-KRH            Doc 62     Filed 12/17/18 Entered 12/17/18 10:06:33        Desc Main
                                          Document     Page 3 of 5


                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

    In re: Waverly A. Davis, Debtor                   )                       Case No. 15-31643-KRH
                                                      )                       Chapter 13
           12427 Poole Siding Road                    )
           Church Road, VA 23833                      )
                                                      )
           XXX-XX-0394                                )

                           NOTICE OF OBJECTION TO CONFIRMATION

       Elizabeth C. Brogan, Counsel for Suzanne E. Wade, Chapter 13 Trustee, has filed papers with
the Court objecting to the confirmation of your Chapter 13 Plan dated November 16, 2018.

       Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

       If you do not want the Court to grant the relief sought in the Objection, or if you want the Court
to consider your views on the Objection, then on or before three (3) days before the date of the hearing,
you or your attorney must:

        _X_ File with the Court, at the address shown below, a written response pursuant to Local
        Bankruptcy Rule 9013-1(H). If you mail your response to the Court for filing, you must
        mail it early enough that the Court will receive it on or before the date stated above.

                         Clerk of Court
                         United States Bankruptcy Court
                         701 East Broad Street, Suite 4000
                         Richmond, Virginia 23219

        You must also mail a copy to:
                         Elizabeth C. Brogan
                         Counsel for Suzanne E. Wade, Chapter 13 Trustee
                         Post Office Box 1780
                         Richmond, Virginia 23218-1780

        _X_ Attend the hearing on the Objection, scheduled to be held on January 2, 2019 at
        11:10 a.m. at United States Bankruptcy Court, 701 East Broad Street, Room 5000,
        Richmond, VA 23219.
Elizabeth C. Brogan
Counsel for Suzanne E. Wade, Chapter 13 Trustee
Virginia State Bar Number 76539
1313 East Main Street, Suite A
Post Office Box 1780
Richmond, Virginia 23218-1780
(804) 775-0979
  Case 15-31643-KRH            Doc 62     Filed 12/17/18 Entered 12/17/18 10:06:33        Desc Main
                                          Document     Page 4 of 5



         If you or your attorney do not take these steps, the Court may decide that you do not oppose the
relief sought in the Objection, and may enter an order granting that relief.

Date: December 17, 2018                                       /s/ Elizabeth C. Brogan                   .




                                                                  Elizabeth C. Brogan, Counsel for
                                                                  Suzanne E. Wade, Chapter 13 Trustee

                                       CERTIFICATE OF SERVICE

        I hereby certify a true copy of the foregoing NOTICE OF OBJECTION TO CONFIRMATION
was served electronically or by first-class mail, postage prepaid, this 17th day of December, 2018, upon
the following parties:

        Waverly A. Davis
        12427 Poole Siding Road
        Church Road, VA 23833

        Brian K. Stevens, Counsel for Debtor
        America Law Group
        2469 Boulevard
        Colonial Heights, VA 23834
        bkstevens1534@gmail.com

        Sara A. John, Counsel for Americredit Financial Services, Inc.
        M. Richard Epps, P.C.
        605 Lynnhaven Parkway
        Virginia Beach, VA 23452
        sara_john@eppspc.com

        Karl A. Moses, Jr., Counsel for U.S. Bank Trust National Association
        BWW Law Group LLC
        8100 Three Chopt Rd, Suite 240
        Richmond, VA 23229
        bkvaecfupdates@bww-law.com

        Johnie Rush Muncy, Nisha Ryan Patel; Counsel for MTGLQ Investors, LP
        Samuel I. White, P.C.
        1804 Staples Mill Road, Suite 200
        Richmond, VA 23230
        jmuncy@siwpc.com; npatel@siwpc.com


Elizabeth C. Brogan
Counsel for Suzanne E. Wade, Chapter 13 Trustee
Virginia State Bar Number 76539
1313 East Main Street, Suite A
Post Office Box 1780
Richmond, Virginia 23218-1780
(804) 775-0979
  Case 15-31643-KRH            Doc 62     Filed 12/17/18 Entered 12/17/18 10:06:33     Desc Main
                                          Document     Page 5 of 5


        William M. Savage,
        Counsel for U.S. Bank Trust National Association, Towd Point Master Funding Trust
        Shapiro & Brown LLP
        10021 Balls Ford Road, Suite 200
        Manassas, VA 20109
        vabecf@logs.com

                                                             /s/ Elizabeth C. Brogan                   .




                                                                 Elizabeth C. Brogan, Counsel for
                                                                 Suzanne E. Wade, Chapter 13 Trustee




Elizabeth C. Brogan
Counsel for Suzanne E. Wade, Chapter 13 Trustee
Virginia State Bar Number 76539
1313 East Main Street, Suite A
Post Office Box 1780
Richmond, Virginia 23218-1780
(804) 775-0979
